Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION

Response to Amendment
As a result of the amendments to the claims, the objections over claims 2-6 has been withdrawn. 
Also, the 112(b) rejections over claims 2, 9-14 have been withdrawn. 
Claims 1-20 are pending in this Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the galactolipids" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 13, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nijhuis et al. (US 2004/0071858) and evidenced by Lei. (Melting Point of Cocoa Butter, The Physics Factbook). 
Regarding Claim 1, Nijhuis discloses a powdered beverage (cocoa powder, see paragraph 9) comprising lipids wherein at least some of the lipids are glycolipids (see paragraph 25) and wherein the lipids comprise a fat (cocoa butter, paragraph 41) having a melting point above 20°C (evidentiary reference showing that cocoa butter has a melting point of ~37°C). As to the limitation of wherein glycolipids account for at least 3.5 wt.% of the lipids, Nijhuis discloses the glycolipids to be present in an amount up to 10 wt% of the cocoa powder (see paragraph 42), and wherein the cocoa butter is in an amount up to 25 wt% of the cocoa powder (paragraph 41). Therefore, since the cocoa butter and glycolipids are the source of the lipids in the composition, it is construed that the glycolipids account for more than 3.5 wt% of the total lipids (10 ÷ (25+10) x 100%= ~28%). 
Regarding Claim 2, Nijhuis further teaches wherein the glycolipid is sprayed onto the powder to coat a majority of the powder particles (see paragraph 13).  That is, since Nijhuis also teaches cocoa butter as another source of lipid, wherein the range of cocoa butter can be as low as 0.1 wt% (paragraph 41), then Nijhuis encompasses embodiments where the glycolipid is the majority component of the total lipids. Therefore, since a majority of the particles are coated with a dispersing agent (paragraph 13) which can be a glycolipid (paragraph 25), Nijhuis encompasses having at least 40% of the total fat of the powdered beverage being surface free fat, since a majority of particles are “coated” with the dispersing agent.  
Regarding Claim 6, Nijhuis further teaches wherein the powdered beverage is a cocoa beverage powder (see Abstract and paragraph 2). 
Regarding Claim 13, as discussed in Claim 1, Nijhuis discloses a method to reduce reconstitution time (“increasing the dispersibility”, see abstract; paragraph 24 - “improves dispersibility in aqueous media”) of a beverage powder, the method comprising coating other ingredients of the beverage powder with a glycolipid (paragraph 13 where dispersing agent includes glycolipid, paragraph 25), to form a coated beverage comprising lipids in which at least 3.5 wt% of the lipids are glycolipids, and the lipids comprise a fat having a melting point above 20°C. That is, Nijhuis discloses the glycolipids to be present in an amount up to 10 wt% of the cocoa powder (see paragraph 42), and wherein the cocoa butter is in an amount up to 25 wt% of the cocoa powder (paragraph 41). Therefore, since the cocoa butter and glycolipids are the source of the lipids in the composition, it is construed that the glycolipids account for more than 3.5 wt% of the total lipids (10 ÷ (25+10) x 100%= ~28%). 
Regarding Claim 14, Nijhuis further teaches wherein the beverage powder is used to make a cocoa beverage powder (see abstract and “chocolate-flavored milk” paragraph 2). 
Regarding Claim 20, Nijhuis further teaches wherein the powdered beverage is free of soy lecithin and sunflower lecithin (lecithin is optional, paragraph 25-26), and does not comprise an emulsifier (emulsifiers are optional, paragraph 24).


Claims 3, 15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nijhuis et al. (US 2004/0071858) in view of Banavara (US 2014/0255538) and Hamberg (Isolation and structure of a new galactolipid from oat seeds, Pubmed.gov). 
Regarding Claim 3, while Nijhuis discloses a powdered beverage composition comprising glycolipids, he is silent to wherein the glycolipid originates from oats. Banavara is relied on to teach a nutritional composition that can be in the form of a powder to produce a beverage (paragraph 131) and further comprises glycolipids such as galactolipids (refer to any glycolipid whose sugar group is galactose, paragraph 74) which supports brain development and neuronal health (paragraph 74). Galactolipids can be obtained from oat seeds as taught by Hamberg (see abstract). 
Therefore, since Nijhuis and Banavara are directed to powdered beverage compositions comprising glycolipids, it would have been obvious to one of ordinary skill in the art to use galactolipids as a glycolipids for the purpose of support brain development nutrition. Additionally, it would have been obvious to one of ordinary skill in the art to obtain galactolipids from oats, since oats are a known major source of galactolipids. 
Regarding Claim 15, Nijhuis further teaches comprising cocoa powder (paragraph 9), and a sugar (paragraph 40), along with oat oil that comprises the glycolipid (see paragraph 30 “oat extract” and paragraph 24 noting that the dispersing agent can be in the form of oil). Also, as discussed in the rejection of Claim 3, Hamberg and Banavara are further relied on to teach glycolipid derived from oat extract comprising galactolipids. 
Regarding Claim 17, for reasons similarly discussed in the rejection of Claim 3, Hamberg and Banavara are relied on to further teach wherein the glycolipids comprise galactolipids. 
Regarding Claim 18, as discussed in Claim 1, Nijhuis discloses the glycolipids to be present in an amount up to 10 wt% of the cocoa powder (see paragraph 42), and wherein the cocoa butter is in an amount up to 25 wt% of the cocoa powder (paragraph 41). Therefore, since the cocoa butter and glycolipids are the source of the lipids in the composition, it is construed that the glycolipids account for more than 3.5 wt% of the total lipids (10 ÷ (25+10) x 100%= ~28%).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied in Claim 1, further in view of Singh (US 2003/0008053). 
Regarding Claim 4, Nijhuis is directed to a cocoa powder. Nijhuis further indicates that the cocoa powder “can be further agglomerated” if desired (see paragraph 9), but is silent to the particle size of the agglomerated powder. Singh is relied on to teach an agglomerated milk powder (see abstract) wherein the agglomerated powder can also be used to form a cocoa beverage (see paragraph 39). Singh further teaches agglomerates having a particle size of 250 to 400 microns (paragraph 37) to allow the particles to sink below the surface of the liquid and break apart, allowing smaller particles within the agglomerates to completely hydrate thereby allowing better and faster dispersion (paragraph 37). 
Therefore, since both Nijhuis and Sing are directed to agglomerated cocoa powder for beverages, it would have been obvious to one of ordinary skill in the art to provide agglomerates between 250 to 400 microns for the purpose of improving the dispersibility rate of the powder. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nijhuis et al. (US 2004/0071858) in view of Banavara (US 2014/0255538). 
Regarding Claim 5,  Nijhuis is silent to comprising at least 1 wt.% protein. Banavara is relied on to teach a nutritional composition that can be in the form of a powder to produce a beverage (paragraph 131) and further comprises whey protein (paragraph 95) to provide a “nutritionally complete” composition (paragraph 37). The whey protein is provided in an amount that is about 17.71 wt% of the composition (see table 4). 
Since both Banavara and Nijhuis are directed to powdered compositions for beverages, it would have been obvious to one of ordinary skill in the art include a protein source such as whey for the purpose of providing a more nutritional composition. 


Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nijhuis et al. (US 2004/0071858) in view of Banavara (US 2014/0255538) and evidenced by Lei. (Melting Point of Cocoa Butter, The Physics Factbook).
Regarding Claim 7, Nijhuis discloses a process of preparing a composition comprising: carbohydrate (sugars, paragraph 40) and lipids (glycolipids, paragraph 25, 41, and cocoa butter, paragraphs 41-42). While cocoa butter has a melting point above 20°C (~37°C, see evidentiary reference Lei), Nijhuis does not specifically recite wherein at least 3.5 wt.% of the lipids are glycolipids and at least 30 wt.% of the lipids are fat having a melting point above 20 °C. protein. However, Nijhuis discloses the glycolipids to be present in an amount up to 10 wt% of the cocoa powder (see paragraph 25, 42), and wherein the cocoa butter is in an amount up to 25 wt% of the cocoa powder (paragraph 41). Therefore, since the cocoa butter and glycolipids are the source of the lipids in the composition, it is construed that the glycolipids account for more than 3.5 wt% of the lipids (10 ÷ (25+10) x 100%= ~28%), and that at least 30 wt% of the lipids (i.e. cocoa butter) has a melting point above 20°C (~72%). 
Nijhuis is silent to comprising protein. Banavara is relied on to teach a nutritional composition that can be in the form of a powder to produce a beverage (paragraph 131) and further comprises whey protein (paragraph 95) to provide a “nutritionally complete” composition (paragraph 37). 
Since both Banavara and Nijhuis are directed to powdered compositions for beverages, it would have been obvious to one of ordinary skill in the art include a protein source such as whey for the purpose of providing a more nutritional composition. 
Regarding Claim 8, Nijhuis further teaches wherein the fat is heated to a temperature above its melting point (heated to temperatures of 60°C to 70°C, paragraph 39).
Regarding Claim 9, the combination of Nijhuis and Banavara teaches a process comprising: 
mixing a powder comprising the protein (see rejection of Claim 5 which relied on Banavara to teach incorporating protein), the fat having a melting point above 20° C (cocoa butter, paragraph 41 of Nijhuis, see evidentiary reference Lei for melting point of cocoa butter), and the glycolipid (paragraph 25 and 42 of Nijhuis). Nijhuis further teaches agglomerating the powder mix (“can be further agglomerated”, paragraph 9). 
Regarding Claim 10, the combination of Nijhuis and Banavara teaches a process comprising: mixing a powder comprising the protein (see rejection of Claim 5 which relied on Banavara to teach incorporating protein), the fat (cocoa butter, paragraph 41 of Nijhuis) to form a powder mix. Nijhuis further teaches agglomerating the powder mix (“can be further agglomerated”, paragraph 9) but is silent to a step of coating the powder mix with glycolipids after agglomerating the powder mix. However, Nijhuis teaches a powder mix wherein “the majority of particles are coated with at least some dispersing agent” (paragraph 13); therefore, it would have been obvious to one of ordinary skill in the art to produce agglomerated particles in a similar manner of having a majority of the particle coated with the glycolipids. Additionally, Since Nijhuis also results in a particle that is coated with the glycolipids to improve the dispersibility rate of the powder mix, it is seen that the selection of any order of performing process step is prima facie obvious in the absence of new or unexpected results. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).

Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 7, further in view of Blondeel (US 2009/0263556). 
Regarding Claim 11, the combination of Nijhuis and Banavara is silent to dissolving or dispersing the carbohydrate, a powder comprising the protein,  the fat in water to form a solution or dispersion, and spray-drying the solution or dispersion to form a spray-dried powder and coating the powder with glycolipids. However, as discussed in Claim 10, since Nijhuis produces a powder that are coated with at least some dispersing agent, it would have been obvious to one of ordinary skill in the art to produce agglomerated particles in a similar manner of having a majority of the particle coated with the glycolipids. As to the limitation of spray-drying a solution or dispersion, Blondeel is relied on to teach a method of obtaining cocoa powder through spray drying (paragraph 172). The process of Blondeel begins with a cocoa powder suspension in water (see paragraph 174), and eventually spray-drying the solution to form a powder (paragraph 295). 
Therefore, since both Nijhuis and Blondeel are directed to cocoa powder having similar particle size (see paragraph 298 of Blondeel and paragraph 18 of Nijhuis), it would have been obvious to one of ordinary skill in the art to use any conventional methods of obtaining powder. 
Regarding Claim 12, Nijhuis further teaches obtaining a powder mix and further agglomerating the powder mix (paragraph 9). The combination of Nijhuis and Banavara is silent to obtaining a powder mix by dissolving or dispersing the carbohydrate, a powder comprising the protein, the fat, and the glycolipid in water to form a solution or dispersion, and spray-drying the solution or dispersion to form a spray-dried powder. 
Blondeel is relied on to teach a method of obtaining cocoa powder through spray drying (paragraph 172). The process of Blondeel begins with a cocoa powder suspension in water (see paragraph 174), and eventually spray-drying the solution to form a powder (paragraph 295). 
Therefore, since both Nijhuis and Blondeel are directed to cocoa powder having similar particle size (see paragraph 298 of Blondeel and paragraph 18 of Nijhuis), it would have been obvious to one of ordinary skill in the art to use any conventional methods of obtaining powder. 


 Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied in Claim 1, further in view of Sweoat (Sweoat oil: High in polar lipids, Sweoat.com). 
Regarding Claim 16, Nijhuis is silent to the fat contents of the lipids. However, since Nijhuis indicates a dispersant deriving from oat extract which can be in the form of an oil (see paragraph 30 “oat extract” and paragraph 24 noting that the dispersing agent can be in the form of oil) to function as an emulsifier (paragraph 24), Sweoat is relied on to teach an oat extract that provides a higher emulsifying effect due to the higher content of the polar lipids.  This reduces the amount of oil needed to achieve similar emulsification (see second paragraph). 
Therefore, since Nijhuis uses oat extract as a dispersing agent to provide emulsifying effects, it would have been obvious to one of ordinary skill in the art use known oat extract such as Sweoat as an emulsifier. The oil of Sweoat comprises 99g fat, 4g polar lipids, and 95g neutral lipids per 100g of oil (see Sweoat Oil Pl4, page 2). 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied in Claim 1, further in view of Sein et al. (US 2013/0253058).  
Regarding Claim 19, Nijhuis is silent to wherein the galactolipids comprise digalactosyldiglycerides that are at least 1.5 wt% of the lipids. Sein discloses a beverage composition (paragraph 74) comprising lipids where galactolipids are used as emulsifiers (paragraph 62). Sein preferable uses fractionated oat oil as a source of galactolipid emulsifiers (paragraph 62) and further notes that the most abundant class of galactolipids contain digalactosyldiglycerides (DGDG).
Since Nijhuis indicates a dispersant deriving from oat extract which can be in the form of an oil (see paragraph 30 “oat extract” and paragraph 24 noting that the dispersing agent can be in the form of oil) to function as an emulsifier (paragraph 24), it would have been obvious to one of ordinary skill in the art to use galactolipids derived from oat oil as an emulsification agent, where galactolipids from oat oils are known to comprise DGDG. As to the amount of DGDG, Nijhuis discloses the glycolipids to be present in an amount up to 10 wt% of the cocoa powder (see paragraph 42), and wherein the cocoa butter is in an amount up to 25 wt% of the cocoa powder (paragraph 41). Therefore, since the cocoa butter and glycolipids are the source of the lipids in the composition, it is construed that the glycolipids account for more than 1.5 wt% of the total lipids (10 ÷ (25+10) x 100%= ~28%).

Response to Arguments
Applicant’s arguments in the response filed 5 July 2022 has been considered, but is found not persuasive over the prior art of record.
Applicant argues that among the several wide list  of dispersing agents, Nijhuis does not contain any disclosure that would have led the skilled artisan without hindsight to combine the multitude of embodiments taught therein to achieve the claimed embodiment (page 6-7 of the remarks).  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Nijhuis explicitly notes that a dispersing agent can be glycolipids (paragraph 25) and therefore presents a prima facie case of obviousness since glycolipids are identified as a suitable equivalent. The court held that “multitude of effective combinations does not render any particular formulation less obvious.” See In re Corkill, 771 F.2d 1496, 1500, 226 USPQ 1005, 1008 (Fed. Cir. 1985). In response to applicant’s argument regarding Nujhuis’s disclosure of a dispersing agent at 0.5wt%, a prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art". In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05.I. 
Applicant argues that one of ordinary skill in the art would not select glycolipids to improve reconstitution time, and that Banavara does not suggest an improvement in reconstitution of the powder from galactolipids (page 7 of the remarks); however, the argument is not persuasive because the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, Nijhuis explicitly recognizes glycolipids as a suitable dispersing agent; and therefore would have been obvious to use glycolipids without departing from the spirit of the process (see paragraph 65). As to applicant’s argument that Banavara would teach away from using galactolipids since Nijhuis uses lecithin, the argument is not persuasive because Nijhuis does not require lecithin; rather, Nijhuis uses lecithin as an example (paragraph 9) while identifying glycolipids as a suitable substitution (paragraph 25). 
Applicant’s arguments regarding Claim 3 are not persuasive in view of the responses above. Therefore, the rejection is maintained. 

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792